Citation Nr: 0722109	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  03-19 480 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney 


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 








INTRODUCTION

The veteran served on active duty from May 1968 to 

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

In July 2005, the Board denied the veteran's appeal, and the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In a January 2006 Order, the Court 
granted a Joint Motion for Remand and vacated the Board's 
July 2005 decision.  



FINDINGS OF FACT

1.  The record shows that the veteran had not suffered from 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); or spatial disorientation.

2.  Additionally, the most competent and probative evidence 
found that any suicidal ideation; panic or depression 
affecting the ability to function independently; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships was not a result of service-connected PTSD, but 
rather were symptomological manifestations of other 
nonservice-connected disorders.



CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
service-connected PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In May 2002 and September 2006 letters, the appellant was 
advised of the evidence necessary to substantiate a claim for 
an increased rating such that the medical evidence should 
show a service-connected disability had gotten worse.  The 
July 2006 letter also advised the appellant of the following:  
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  A March 2007 supplemental 
statement of the case (SSOC) notified the veteran of Dingess, 
but given the denial below, any issue as an effective date is 
rendered moot.  Thus, the appellant would not have been 
prejudiced by the lack of notice.    

The May 2002 and September 2006 letters also told the veteran 
what evidence VA would obtain and what information and 
evidence she should provide.  The veteran was notified that 
VA was responsible for getting relevant records from a 
Federal agency and that VA would make efforts to get records 
not held by a Federal agency like private treatment and 
employment records.  

In view of the foregoing, VA sufficiently gave notice to the 
veteran regarding the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between him and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

The RO issued the May 2002 letter prior to the rating 
decision on appeal.  In terms of any timing error concerning 
notification letters in relation to the determination on 
appeal, it is noted that the RO issued a March 2007 SSOC 
following all of the notification letters.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 541 (2006) (recognizing that a 
timing-of-notice error, as determined in Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), can be cured by a 
readjudication following notification, and a SSOC can 
constitute a readjudication).  Thus, any timing-of-notice 
error in this case has been cured.  

Importantly, the appellant has been given an essential 
opportunity to advance his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006) (recognizing that a review of the 
entire record, in relation to 38 U.S.C.A. § 7104(a), and 
examination of various predecisional communications, can 
assist in determining whether the veteran had been "afforded 
a meaningful opportunity to participate in the 
adjudication"). 

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this case, the 
RO obtained the veteran's file from the Social Security 
Administration (SSA).  The record also contains VA treatment 
records from 2001 to 2007, and multiple VA examination 
reports, the most recent of which was performed in March 2007 
and is sufficient for a decision on the claim because it 
answered all pertinent medical questions.  See 38 C.F.R. 
§ 3.159(c)(4).  

No prejudice results in proceeding with the issuance of a 
final decision in this case.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Analysis

In compliance with 38 U.S.C.A. § 7104, and Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000), a complete review of 
the entire record indicates that a preponderance of the 
evidence is against a claim for a rating in excess of 50 
percent.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Compare Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999), which recognizes that at the time of 
an initial award, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 
percent rating is warranted for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating may be assigned when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating may be assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The record indicates that in December 2000 the veteran filed 
a claim for an increased rating for PTSD, and a March 2002 
rating decision granted a 50 percent disability evaluation.  
The veteran did not appeal this decision.  In April 2002, the 
RO received a letter from the veteran's then-representative 
that stated the veteran wished to reopen his claim for an 
increased evaluation for PTSD, and the January 2003 
determination on appeal denied a rating in excess of 50 
percent.  

	Relevant evidence

In June 2001, the veteran underwent a VA examination.  He was 
dressed casually and neatly.  The examiner observed that the 
veteran was cooperative, but had a notably flat affect and 
suggested depressed mood.  The veteran reported that he could 
not work due to his low tolerance for stressful situations 
and panic attacks.  He had to take a lot of medication to 
control symptoms, and experienced a lot of nightmares.  The 
veteran related short term memory problems, and daily alcohol 
consumption in an effort to self-medicate his agitation.  

The veteran described that his main leisure activity was 
socializing with other veteran's at local bars, watching TV, 
repairing guns, and welding.  He had worked a number of jobs 
during his adult life, and had increasing difficulty 
maintaining these jobs because of his panic attacks and 
concentration problems.  

A mental status evaluation found normal rate and flow of 
speech without any irrelevant, illogical, or obscure speech 
patterns.  The veteran showed no impairment of thought 
process or difficulty in communication.  He neither reported 
nor showed delusions, hallucinations, or 
obsessive/ritualistic behavior.  The examiner stated that the 
veteran was capable of maintaining his personal hygiene and 
engaging in all basic activities of life.  Although the 
veteran thought periodically about ending his life, he had 
not believed he was at risk; he also denied homicidal 
thoughts, plans, or intentions.  

The examiner concluded that the veteran met the diagnostic 
criteria for PTSD, and experienced those symptoms at a 
moderate-severe level.  He also experienced profound symptoms 
of major depression at a moderate-severe level.  Both of the 
disorders were likely complicated and exacerbated by the 
veteran's steady alcohol use and lack of regular group 
therapy to address his PTSD symptoms.  The examiner further 
commented that the veteran's depression and alcohol abuse 
were found to be secondary to PTSD.  The examiner 
particularly related symptoms of PTSD as intrusive memories 
and sleep disturbance, which had a modest negative impact on 
his ability to establish and maintain personal relationships.  
Also, the PTSD symptoms just mentioned had a major adverse 
impact on the veteran's ability to maintain gainful 
employment.  A Global Assessment of Functioning (GAF) was 40.  

In August 2001 at VA, the veteran stated that he had been 
having some panic episodes from daily stress like traffic or 
contact with people.  His alcohol use had escalated since the 
death of his mother.  In September, the veteran stated that 
he had stiffness in his joints, potentially due to 
medication.  The assessor noted no auditory hallucinations, 
and the veteran was not suicidal.  Days later the veteran 
reported that his panic attacks had reduced.  

An April 2002 VA treatment record noted that the veteran's 
mental health disorder was stable.  

In June 2002, the RO received several statements from persons 
who had known the veteran.  One letter stated that the 
veteran had not been able to go in public because he was 
afraid of people.  The veteran no longer fished or hunted 
anymore.  All winter he had not washed dishes because he no 
water.  Another letter stated that the veteran's abilities to 
function in society had decreased substantially in the last 
year.  The veteran would immediately leave a public space if 
there were more than 4-5 people.  The letter also related 
that the veteran had repetitive speech and mimicked what 
others said if he could not make his own conversation.  The 
veteran also slacked off on his personal hygiene, and it was 
rare that he cleaned his house.  

An undated lay statement from the veteran contained his 
assertions that he would lie in bed for hours and would 
obsess about having a normal life.  The veteran had panic 
attacks anytime he tried to do anything; he had no social 
life; he could not take any kind of stress; he got 
disoriented easily; and his son took care of his laundry 
etcetera.  

In January 2003, the veteran underwent another VA 
examination.  The examiner observed that the veteran was 
casually dressed and moderately well groomed.  Thought 
processes were logical and relevant with no signs of 
delusions.  The veteran reported that he had to have his 
medication adjusted due to frequently experienced paranoid 
thoughts.  Speech and behavior were within normal limits.  
The veteran reported experienced auditory and visual 
hallucinations several years ago, which had stopped since his 
medication was adjusted.  The veteran was able to perform 
personal hygiene and other basic activities of daily living.  
He denied obsessions, compulsions, or rituals, and he 
reported a panic attack almost every day.  He reported 
feeling moderately depressed for a half day about two to 
three days a week.  The veteran had suicidal thoughts several 
times a month, but denied having any intent to act.  He 
reported feeling anxious around crowds and therefore tended 
to spend most of his time alone at home.  Impulse control 
appeared to be fair to good, such that the veteran would walk 
away when angry rather than engaging in a fight or 
confrontation.  The veteran reported Vietnam related 
nightmares about three or four nights a week.  He had not 
worked for many years due to his psychiatric symptoms and 
lived on VA and SSA benefits.  

The veteran stated that his brother and son lived nearby, and 
he visited with them almost every day.  He reported having 
about 10 friends with whom he visited almost every day with 
good relationships.  The veteran reported intrusive combat 
related memories that lasted up to 20 minutes at least once a 
day.  Flashbacks, experienced twice week, were triggered by 
the smell of diesel fuel, the sound of shots being fired, or 
a helicopter flying overhead.  He reported avoiding thoughts, 
activities, and places that reminded him of Vietnam.  He 
avoided crowds.

The examiner noted that the veteran's range of affect 
appeared to be at least mildly restricted.  The veteran 
reported difficulty concentrating and being unable to read or 
recall anything beyond a few sentences.  Upon interpreting 
testing, the examiner stated the veteran had a pattern of 
symptoms reflective of a DSM-IV diagnosis of schizoaffective 
disorder.  

The examiner found that the veteran was oriented to person, 
place, and time.  He performed several memory recall tests, 
but the examiner noted that there appeared to be mild to 
moderate impairment of immediate recall and short-term 
memory.  The examiner stated that though it was very 
difficult to identify the exact effects of each disorder of 
schizoaffective disorder and PTSD due to their interactive 
nature and common symptoms, the schizoaffective disorder 
appeared to have the greatest impact on the veteran's overall 
functioning.  For example, the veteran's cycling up and down 
regarding his ability to perceive and cope effectively with 
reality and other people was most characteristic of 
schizoaffective disorder.  The examiner cited findings from a 
1996 VA examination that had found 10-20% of the veteran's 
unemployability stemmed from PTSD, and the remainder due to 
schizophrenia and alcohol abuse.  A GAF of 65 based on PTSD 
alone was assigned.  

At a September 2004 VA examination, the examiner noted that 
the veteran arrived mildly disheveled and attired in casual 
and soiled clothing.  The veteran appeared to be stressed and 
anxious, and preferred being called by another name.  The 
examiner noted that the veteran had brought several 
photographs of dead cats, which he killed.  The veteran 
denied thoughts of harming himself.  The examiner noted that 
the veteran had been referred to psychiatric triage, and 
there the veteran had denied any further plan or intent to 
harm a VA physician or cats.  

In terms of subjective symptoms, the veteran reported that he 
experienced night sweats nearly every night, and dreamed 
about killing Vietnamese.  He described flashbacks, which 
were triggered if he saw black smoke or hear loud noises.  
The examiner noted that the veteran's violent intent and 
treatment towards cats was actually contradicted for someone 
with PTSD.  The veteran reported that he lived in a house 
heated by wood, and he was busy cutting and chopping wood in 
preparation for winter.  He also mended fences on a 40-acre 
parcel of land he and his brother owned.  He made extra money 
feeding livestock. 

The examiner noted that testing showed the veteran 
experienced significant levels of depression, and ruminated 
over concerns of physical functioning.  He was also likely 
experiencing sleep disturbance and a decreased level of 
energy as a result of his depression.  Testing showed that 
the veteran was a socially isolated person with few 
interpersonal relationships and limited social skills.  His 
high level of distractibility and concentration problems 
added to his difficulty in communication.  The veteran likely 
experienced rapid and extreme mood swings, and had episodes 
of poorly controlled and impulsively expressed anger.  He 
tended to lose control easily.  

The examiner commented that what stood out as the greatest 
impact on the veteran's functional level, in addition to 
alcohol dependence, was his schizoaffective disorder.  The 
significant level of depression was characteristic of the 
cycling down of the disorder, and the complaints of memory 
and concentration problems were most likely associated with 
the depression.  Taking that into account, the examiner found 
that the veteran was not unemployable as a result of his 
PTSD.  The GAF was 45, not solely based on PTSD, 
schizoaffective disorder was the prominent factor in the 
rating.  

Another September 2004 general medical examination noted that 
when the veteran entered the office for assessment he had 
poor eye contact and repeatedly stated that he had a severe 
mental problem, and severe PTSD.  When asked about his 
hobbies, the veteran reported that he had no interests.  

In February 2005 at VA, the veteran stated that as long as he 
had no stress he was doing well.  He had fewer nightmares, 
but still had one nightmare a night.  A mental status exam 
showed that the veteran was casually dressed and adequately 
groomed with good eye contact and nonpressured speech.  The 
veteran's mood was reported as great; thought process was 
linear; he showed symptoms of psychosis; he was alert and 
oriented in all spheres; and his insight and judgment were 
fair.

A July 2005 VA mental health treatment note contained the 
veteran's report that he had been doing really well; without 
stress he was doing fine.  He had no suicidal ideations, 
hallucinations, or paranoia.  The veteran reported a history 
of depression, but not for years, and no schizophrenic 
episodes for years.  The veteran got mail for his Aunt, who 
lived next door.  He also socialized at the bar if without 
crowds.  The veteran was willing to try Prazosin for his 
PTSD.  

In August 2005, a mental status exam showed that the veteran 
was casually dressed and well groomed with spontaneous 
nonpressured speech.  The veteran's affect was cheery and 
reactive-he talked loudly.  Thought processes were linear, 
and he denied any present suicidal or homicidal ideation.  
The veteran had no symptoms of psychosis; he stated that he 
had gotten over the paranoia and hallucinations.  The veteran 
was alert and oriented in all spheres.  

An April 2006 VA treatment note rendered a similar mental 
status exam, and by August 2006 the only element that had 
shifted was the veteran's affect was mildly depressed but 
reactive.  He also reported anxiety.  

In September 2006, the veteran was seen for 20-30 minutes for 
treatment of the schizoaffective disorder.  The veteran's 
mood was fine when no stress.  He had flashbacks during the 
summer due to helicopters that had been fighting fires.  The 
veteran reported that he was sometimes suicidal for a week 
when he had a lot of nightmares, and Prazosin made nightmares 
worse.  The veteran sometimes got panicky, but his friends 
calmed him down.  He reported no hallucinations for years, 
and no symptoms of schizophrenia for years.  The veteran 
stated that he used to get anxiety attacks where he would 
stiffen up.  A mental status exam maintained the status quo.

In March 2007, the veteran reported panic attacks almost 
every day and more suicidal ideations under stress, about two 
hours 1-2 times per week.  The veteran was scared because he 
had not thought he was able to handle a major anxiety attack.  
A mental status exam had not shown anything different from 
the last one.  The veteran's thought content had no present 
suicidal or homicidal ideation.  The veteran had no symptoms 
of psychosis.  The assessment was about the same-mentally 
stable.

Also in March 2007, the veteran underwent a VA examination.  
The examiner noted that all of the clothing worn by the 
veteran was soiled, frayed, and smelled of oil or gasoline.  
The veteran was appropriate in his demeanor.  The veteran's 
affect was within normal limits, though he laughed a couple 
of times about off-color topics.  The veteran was often 
difficult to pin down for specific answers.

The veteran described his anxiety attacks, which involved the 
solar plexus and were accompanied by sweating and sleeping 
problems.  He had not experienced an anxiety attack for 
years, but often he had panic attacks which according to the 
veteran came from PTSD.  The veteran reported a varied of 
problems that lead to panic attacks including stress and 
inadequate sleep.  

In terms of a social and occupational survey, the examiner 
noted that the veteran was vague and inconsistent in his 
reporting about his work life.  The veteran could not recall 
the last time he worked or his last job, though he thought it 
might have been a job feeding cows.  Despite a purported 
inability to work, the veteran mentioned in a separate line 
of questioning that last year he had helped a friend cut a 
sizeable quantity of wood to heat his home.  Leisure 
activities included going to town to get the mail where he 
would stop at the local bar and have a beer.  The veteran 
mentioned visits by and contacts with several area friends, 
but had not mentioned socializing as one of his leisure 
activities.  

A mental status assessment showed that the veteran was 
oriented to person, place, and time.  He performed below 
average on a task assessing immediate recall and delayed 
recall.  The veteran declined to try testing for 
concentration because he had always done poorly at math.  The 
examiner stated that all in all the veteran performed in a 
way that suggested he had marked memory problems, difficulty 
concentrating, problems calculating subtraction and simple 
math problems, and had a limited fund of general knowledge.  
Neuropsychological problems may have been indicated.  

The examiner found no evidence of delusions or 
hallucinations, nor did the veteran report or show 
compulsive, phobic, or disorganized behavior.  The veteran 
denied any current suicidal or homicidal ideas, intent, or 
plan.  He had stated, however, that when he experienced a 
panic attack he though about suicide as part of set of 
options for fleeing the situation.

The examiner stated that evidence was found the veteran 
experienced intrusive thoughts about his war experiences; had 
unpleasant dreams and nightmares; avoided activities, 
situations or people that reminded him of the war traumas; 
experienced a diminished interest in significant activities; 
felt estranged from others; had sleep disturbance, 
irritability, and anger outburst; and hypervigilance.  The 
examiner found that these symptoms were clearly tied to the 
veteran's PTSD.  Further, the veteran had not appeared to 
have, or experience at a sub-threshold level, problems with 
dissociation, psychological distress, or physiological 
reactivity when exposed to trauma reminders, avoidance of 
thoughts, feelings, or conversations that brought up memories 
of traumas, emotional numbing, psychogenic amnesia about 
important parts of war trauma, a sense of foreshortened 
future, impaired concentration, or exaggerated startle 
response.  

The examiner also found that according to diagnostic 
criteria, the veteran also had schizoaffective disorder (as 
also shown in the last two VA examinations), which 
precipitated symptoms like mood disorder symptomatology (as 
shown in periodic suicidal ideation, substance abuse, 
concentration problems, and social isolation), mild 
delusions.  The examiner found that it was likely his unkempt 
appearance, profanity, and personal practices, had a greater 
negative impact on the veteran's social and occupational 
functioning than the moderate PTSD that he experienced.  

The examiner also found that the veteran described symptoms 
that appeared to be panic disorder or panic-like, though that 
disorder was not formally assessed in the current 
examination.  Though the veteran had indicated that the panic 
attacks were part of his PTSD, he had related that the panic 
attacks had begun after Vietnam, and he was not able to 
identify trauma-related precipitants or themes that tied the 
panic to the PTSD or the trauma experiences.  The examiner 
further stated that panic disorder was considered by the DSM-
IV to be a distinct disorder, which sometimes co-occurred 
with PTSD.  Further, it was noted that any suicidal thoughts 
occurred solely in the context of panic attacks.  

The examiner stated that the veteran's soiled clothing and 
unkempt appearance indicated that it was likely the veteran 
suffered from poor hygiene, but it was highly unlikely that 
it resulted from PTSD.  Rather, more likely causes were mood 
disorder (or schizoaffective disorder), an agricultural 
upbringing, and/or outdoors lifestyle. 

The examiner concluded that the veteran's PTSD appeared to be 
in the moderate range of severity, and concurred with 
previous VA examiners that the veteran's other disorders 
played a greater role in the veteran's current social and 
occupational impairments.  The examiner also stated that the 
veteran's GAF was 50, which was informed by the following 
considerations:  (1)  the veteran exhibited and endorsed a 
relatively small number of symptoms of PTSD; (2) his total 
score from the PTSD scale fell in the lower end of the 
"moderate" PTSD range; (3) symptoms the veteran described 
as being fundamental problems, i.e., suicidality and panic 
attacks, were not considered hallmark features of PTSD; (4) 
the veteran had not sought outpatient counseling, despite 
clear evidence demonstrating that talking about trauma could 
lead to substantial symptom amelioration; and (5) the 
veteran's presentation, e.g., soiled clothing and liberal use 
of profanity; and reports of killing cats, suggested the his 
personality, lifestyle, or schizoaffective disorder played a 
much bigger part of his day to day social and occupational 
life that did the collective enduring reactions to his war 
experiences.  

It is noted that in the joint motion, the parties pointed out 
that the Board had failed, in its July 2005 decision, to 
provide adequate reasons and bases for its determination that 
the veteran's nonservice-connected schizoaffective disorder 
was the most prominent factor in his unemployment and recent 
disturbing thoughts.  It was also noted that the decision had 
not specifically addressed the veteran's reported suicidal 
thoughts or homicidal thoughts as expressed at a January 2003 
VA examination in relation to the rating criteria.  The joint 
motion additionally indicated that the Board had not 
addressed the veteran's friend's statement about the 
veteran's "poor hygiene," or the veteran's comment at a 
January 2003 VA examination that he had been unable to 
perform personal hygiene. 

It is noted at the outset that the Board's inquiry is not 
necessarily strictly limited to the criteria found in the VA 
rating schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002) (recognizing that the criteria set forth in the rating 
formula for mental disorders do not constitute an exhaustive 
list of symptoms, but rather are examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating).  Further, the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence that does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

With these provisos in mind, it is apparent that the medical 
evidence of record, particularly the most recent March 2007 
VA examination, had, in fact, differentiated symptomatology 
attributed to a nonservice-connected disability of mood 
disorder, and a service-connected disability of PTSD.  This 
information was necessarily sought because the Board may not 
rely on its own unsubstantiated medical conclusions; rather 
it must rely upon an informed medical opinion in order to 
adjudicate a claim.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

In determining the weight assigned to a medical report, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, 
the most recent March 2007 VA examination report exhibited 
all of the attributes of a probative medical opinion in that 
the examiner reviewed prior medical evidence; exhaustively 
solicited subjective complaints and history from the veteran; 
performed diagnostic testing; and provided detailed rationale 
for any conclusion.  Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (recognizing that factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.)  

Overall, the record does not show a degree of symptomatology 
as reflected in the rating criteria for a 70 percent rating.  
For example, it is observed that the veteran had objectively 
appropriate hygiene at a June 2001 VA examination and a 
January 2003 VA examination.  Though the record contains 
other instances of noted personal hygiene problems (see, for 
example, a letter from a friend stating that the veteran had 
slacked off on personal hygiene; a September 2004 and March 
2007 VA examination reports), the March 2007 VA examiner 
clearly and sufficiently found that the veteran's unkempt 
appearance was not attributable to service-connected PTSD.  
While the veteran's friend is capable of relating an 
observation about the veteran's appearance, the friend as a 
lay person is not shown to be capable of making medical 
conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Likewise, the Board is not empowered to associate an 
observation concerning the veteran's appearance with the 
veteran's service-connected PTSD.  Conversely, health 
professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis, Cohen v. Brown, 
10 Vet. App. 128 (1997), and as such, the March 2007 VA 
examiner's conclusion is appropriately relied upon at this 
time to conclude that the veteran's PSTD had not manifested 
with symptomatology of neglect of personal appearance and 
hygiene.  

Similarly, any suicidal thoughts have not been medically 
attributed to the veteran's PTSD but to the contrary were 
associated with nonservice-connected schizoaffective 
disorder.  Notably, an August 2001 VA treatment note had 
found that the veteran's was not suicidal; in January 2003 
the veteran had denied any intent to act on suicidal 
thoughts; at a September 2004 VA examination the veteran 
denied thoughts of harming himself, and a July 2005 VA 
treatment note found no suicidal ideations.  To the extent 
that the record otherwise contains evidence that the veteran 
had had suicidal thoughts, again, the March 2007 VA examiner 
ultimately determined that any suicidal thoughts had occurred 
in the context of panic attacks, and the latter problem was 
not associated with PTSD in the veteran's case.  

It is additionally observed that at no time has the veteran's 
speech, upon objective assessment, been found to be 
intermittently illogical, obscure, or irrelevant.  Further, 
the veteran has been found to be spatially oriented (see 
January 2003 VA examination and February 2005 VA treatment 
note).  The veteran had not consistently reported obsessional 
rituals that interfered with routine activities-at a January 
2003 VA examination the veteran denied obsessions, 
compulsions, or rituals, and at the March 2007 VA examination 
the examiner had found no compulsive, phobic, or disorganized 
behavior.  

Also, the competent and probative medical evidence had shown 
that any panic or depression was a result of nonservice-
connected schizoaffective disorder.  Particularly, a 
September 2004 VA examiner had found depression was 
characteristic of the cycling down of the schizoaffective 
disorder, and the March 2007 VA examiner provided multiple 
reasons, based upon the veteran's subjective complaints and 
the DSM-IV, why the veteran's panic episodes were not related 
to his service-connected PTSD.  

The evidence of record also does not show an inability to 
establish and maintain effective relationships.  Rather, on 
the whole, the record provides evidence that the veteran had 
maintained certain social relationships during the appeal 
period.  For example, in June 2001 the veteran reported that 
he socialized with other veteran's at the local bar; at a 
January 2003 VA examination, the veteran stated that his 
brother and son lived nearby and he visited with them almost 
every day; at a September 2004 VA examination, the veteran 
reported that he and his brother owned land and he worked on 
the fences; a July 2005 VA mental health note indicated that 
the veteran got mail for his Aunt each day; and at the March 
2007 VA examination, the veteran mentioned visits by and 
contact with several area friends.  Thus, it appears that the 
veteran ha at least maintained some contact with individuals 
to continue relationships over the years.  Also, any impaired 
impulse control such as unprovoked irritability with periods 
of violence had not been found; if, however, the veteran's 
reports of violence against animals may have been classified 
as such, the March 2007 VA examiner attributed any such 
behavior to schizoaffective disorder.  

Moreover, based on the March 2007 VA examiner's report, the 
veteran's PTSD had not been found to play an equal or greater 
role in any occupational impairment.  Rather, the medical 
conclusion was that the veteran's reported and evident 
symptomatology of diagnosed schizoaffective disorder played a 
much bigger part of his social and occupational life than 
symptomatology from PTSD.  

Finally, the SSA records were reviewed.  A decision showed 
that based on an application filed in March 2003, the veteran 
was entitled to a period of disability that commenced in 
November 1996 due to severe impairments of PTSD, 
schizoaffective disorder, and alcohol abuse.  Many of the 
medical records in the SSA were not directly pertinent to the 
issue of the current severity of the veteran's PTSD because 
they were dated from the 1990s, and nor did the records 
address the particular medical question in this case, which 
involved a demarcation between symptoms of two mental 
disorders.  Any VA records found therein, particularly recent 
examinations, were considered above.  

Finally, it is noted that SSA's classification of the 
veteran's mental disorders as "severe" does not have any 
direct legal significance for the Board in its application of 
VA regulation.  Significantly, this decision has relied upon 
medical evidence that was developed in accordance with the 
joint remand's purported concerns, and as such the Board has 
relied on the competent and probative medical evidence of 
record in order to assess whether the veteran's PTSD had 
manifested with symptoms that were reflective of a higher 
rating according to 38 C.F.R. § 9411.  While the veteran may 
indeed have exhibited some symptomatology found therein, the 
March 2007 VA examiner had attributed any such manifestations 
to a disorder other than PTSD.  In such a circumstance, the 
Board therefore must find that a preponderance of the 
evidence is against a rating in excess of 50 percent for PTSD 
at this time.  



ORDER

A rating in excess of 50 percent for PTSD is denied.  



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


